On Rehearing.
Per Curiam.
This case has been reargued and reconsidered. It is considered that the statute should be so construed as to apply to the minor in question.
Our attention is directed to the fact that the terms place of employment, employment, employer, and employee are, for the purposes of the section under consideration, defined as provided in sec. 101.01, Stats. It is there provided that
“(2) The term 'employment’ shall mean and include any trade, occupation or process of manufacture, or any method of carrying on such trade, occupation, or process of manufacture in which any person may be engaged, except in such private domestic service or agricultural pursuits as do not involve the use of mechanical power.”
A minor then employed in the digging'of a sewer would be engaged in a forbidden employment within the meaning *178of sec. 103.05 (4) (a). Applying the terms of this statute does not entirely remove the matter from the realm of doubt. However, considering the purpose of the statute as a whole, which is to protect child life and prevent its exposure to risks and hazards of the kind to which the deceased child was exposed in this case, it is held that the statute applied and that the judgment of the circuit court setting aside the award of the Industrial Commission was erroneous.
The Industrial Commission allowed treble damages in this case on the • theory that the child was employed in a forbidden employment. Sec. 102.09 (7) (b). This was erroneous. Double damages should have been allowed under sec. 102.09 (7) (a) as for a minor of permit age employed without a permit.
The former mandate is vacated and set aside. It is ordered that the judgment of the circuit court be and it is hereby reversed, and the cause remanded with directions to the circuit court to enter judgment in accordance with this opinion.
The following opinion was filed October 14, 1930:
Per Curiam. Upon a motion to modify the mandate the court is asked to remand the record to the trial court with directions to remand it to the Industrial Commission to have it determine whether or not the father of the deceased minor made misrepresentations as to the age of the minor at the time of his employment. This is apparently upon the theory that if such misrepresentations were made no award would be made, and based upon the case of Stryk v. Mnichowicz (1918) 167 Wis. 265, 167 N. W. 246.
If the record were so remanded it would require the Industrial Commission to consider and make determination of matters in no way committed to it by the workmen’s compensation act. Whether or not such representations were made, and, if made, the employer may recover in an action *179for deceit, are judicial questions over which the Industrial Commission has no jurisdiction.
It is further suggested that a finding should be made as to whether or not the minor was employed without a permit. Inasmuch as it appears practically without dispute that the minor was so employed, and in the amendment of the commission’s findings filed March 22, 1928, the commission formally found that the deceased boy was under seventeen years of age and employed without a permit, nothing could be accomplished by a further finding.
■ The motion is denied without costs.